Title: To Benjamin Franklin from James Harriman and Other Favor Seekers, 6 November 1778
From: Harriman, James
To: Franklin, Benjamin


With James Harriman’s letter of November 6, published immediately below, we encounter the first of many people who between November 1, 1778, and February 28, 1779, either ask Franklin for a favor for themselves or recommend others to his good graces.
Our first category of favor seekers consists of those who, still unaware that Franklin was not empowered to do so, desire him to appoint them consuls or agents for the United States. After them we have gathered those who ask for news or information, those who request the Doctor to forward their letters, and, finally, those in distress who simply turn to him for help. All of the letters are at the American Philosophical Society and, unless otherwise noted, written in French.
On November 18, in a letter not addressed to Franklin but forwarded to him, a man from Lyon named Delacolonge asks to be appointed American agent there. A French merchant, d’Aigueville, explains on January 16 that North America exports increasing quantities of dry cod, timber, and millet, all of which is unloaded in the port of Alicante, where the King of Spain has just allowed American privateers to bring their prizes. Knowing English fairly well, he would be glad to exercise the functions of consul-general and give the captains all the help they need.
Two people recommend for the post of consul in La Rochelle a man named Bordot, who has recently resettled in his native city after working twelve years on the islands of St. Pierre and Miquelon. On January 29 the governor of those islands, baron de l’Espérance, has high praise for Bordot, who acted as English interpreter and senior clerk of the admiralty. He recounts how crucial was Bordot’s help during the two-week showdown that took place in the summer of 1778 between a Royalist corvette and an American privateer. Franklin’s good friend Edme Genet, chief interpreter at Versailles, adds on February 1 that Bordot’s good will toward the American cause cost him his job: he was one of the first victims of British anger at the Franco-American alliance. Sartine, according to Genet, would be especially glad if Bordot could be named agent in La Rochelle, a move which would not cost the Americans anything.
In Le Veillard’s hand is an undated memoir that may have been written as early as 1778. It recommends Nicolas Guirard, age 37, for a consulship in Cétte (Sète) in Languedoc, a port that will see frequent use by Americans trading in wine and other goods. Coming from a family beyond reproach, the man is well-known to bankers and merchants at Paris and connected to M. M. Maÿstres, a wealthy merchant at Marseilles. His brother-in-law Delafosse, commissary general of the king’s household, is a friend of Le Veillard.
Two people turn to the Doctor for news of relatives: a son to find out about his father, a father about his son. On December 2, Thomas Turner, officer in the Berwick regiment at Le Croisic, wonders whether his father (of the same name) is, as he hopes, in the American service. A lawyer in La Flèche (Anjou), Davy des Piltieres, inquires on January 26 about the fate of his son, Augustin-Pascal, a lieutenant in the Fourth Battalion of Georgia. The last he has heard is that by January, 1778, one year after his arrival in America, his son had been made a lieutenant in the regiment commanded by “le colonel j wihte” and had to fight both the English and the cruel savages. If the young man is still alive, please put in a good word for him; if not, please send a death certificate.
Franklin’s services as a dispatcher of private mail were, as usual, much in demand.
Writing from Versailles on November 26, a clerk in the ministry of the navy by the name of Bordot explains that he is acting as a go-between for Madame Rivaud, a lady in great anxiety about her son from whom she has had no news in a long time. Her letter has been left open for inspection.
The comte de Vienne asks Franklin on December 1 for permission to entrust him with one more letter for his son since he has just received a message from that son, dated Boston, September 22. The young officer has now been made a colonel after taking part in the Battle of Monmouth, but he is sorry not to have a single man under his command. He has never been compensated for the loss of his equipage during the retreat from Rhode Island and is not receiving pay commensurate to his rank. Could the Doctor recommend him in his dispatches to Congress and to “Waugshinston”?
Perdriel Roumallard, who lives in Mortrée (Normandy), wonders whether letters or packages have come for him from Congress. Should they arrive, he is to be notified immediately and his mail forwarded in a manner to be indicated. His letter is dated November 27.
On an otherwise unspecified “Lundy matin,” the marquis de Flamarens asks Franklin to entrust the enclosed letter as soon as possible to a French officer who would bring it to its destination.

The following two messages are in English. Samuel Petrie wishes Franklin would seal and convey to Philadelphia a letter written by his brother. His request is dated January 26 and sent from Paris. Susanna Hodenpyl, Commodore Alexander Gillon’s sister, has just heard from her brother, presently in Nantes. She begs Franklin on February 19 to deliver the enclosed message to Gillon when he reaches Paris, which should be in a few days. She resides in Rotterdam.
On February 26, Franklin is entreated by a man called De la Colombe, writing from Le Puy, to forward a letter destined to Conrad-Alexandre Gérard.
A young man named Girardin makes a bid for the Doctor’s sponsorship: he reminds Franklin on February 15 that he is the person who presented him with the new electrical machine on display at the marquis de Courtanvaux’s home. Has it proved satisfactory? And if so, would Franklin please let his friends know about it? The duc de Chartres, for instance, might well want to purchase one if it received such a powerful recommendation.
Finally there is the vast and often pathetic category of people who just need help. Appealing to masonic solidarity, the baronne de Randerath, née de Bermans, begs Franklin to live up to his reputation for generosity. She explains on December 13 that, eight years before, illness forced her husband to quit the service of the Elector Palatine and subsist on a meager annual pension of 240 florins. He has now been ordered by his doctor to take the water cure at Aix but cannot afford to do so unless Franklin, who is the father of honest people just as he is the father of his country, comes to their assistance. Baron de Randerath belongs to the Mannheim Lodge and if necessary will send documents to prove it. Should the Doctor decide to help, would he please remit the money to M. Seyguet, procureur général in Paris, who will forward it to Bouquenom près les Arguemines(?) where the couple lives?

Mme. Buzard, the sister of Joseph-Pierre-Charles, baron de Frey, writes, possibly in 1778, seeking Franklin’s protection. After the death of her uncle General Hille in the service of the King of Sardinia, she married the sieur Buzard, of known probity. He served for eight years in the artillery. Now, having suffered a number of setbacks, they and their children have no money. As a favor to her brother will Franklin obtain for her husband a place in the service of the U.S. or advancement in his French regiment?
A particularly distressed man named de la Verdière writes twice from the hôtel du St. Esprit in the rue de Tournon, Paris. In his letter of December 31 he asserts that, through no fault of his own, he has lost all he possessed, including his employ. But he remembers that when Virgil was in that very predicament he traveled from Mantua to Rome and the Emperor gave him back his patrimony. So he, the writer, coming to Paris from Nantes, hopes that the King will extend him the same grace, especially if he applies under Franklin’s auspices. A memoir he mentions in a second letter, dated June 24, 1779, might throw some light on the subject, but it has not been found.
Though a native of Boston, Benjamin Thompson, writing from Nantes on February 25, addresses his plea in French in order to impress Franklin with his mastery of the language. He is the oldest son of the Captain Thompson, commander of the Experiment, who helped in the installation of the chevaux-de-frise in the Delaware and met Franklin on that occasion. The younger Thompson held a commission in the American army for more than two years, but returned it for financial reasons and went back to commerce. In partnership with a certain Fritz, he sailed for France only to discover upon arrival that the man they had planned to do business with, Penet, had left for Boston. He tried without success to find commercial employ in France and is now at the end of his rope. He hopes that in his desperate circumstances he will receive some help from the representative of his country.
D. Gray, another young foreigner seeking employment in France, is British. In an undated letter in English which he brought personally to Passy, he explains that his father is a clergyman in North Britain and that he himself, the recipient of a Master of Arts diploma, has been employed as a tutor but pines for literary pursuits. He has come to France four months ago in order to find, at the source and before publication, some French work of merit to translate into English. Presently in Paris for a few days only, he hopes that Franklin, known for his “Benevolence and Humanity,” will guide him in this search or, if that proves impossible, help him find “a young gentleman of fortune” whom he could serve in the capacity of tutor. Of course, being employed by the Doctor himself in any line would be his utmost ambition. As to his moral character, he has recent testimonials from men of eminence and distinction, and could furnish more.
Letters from a number of people beseech Franklin to restore them to freedom. The first three are in English. On December 1, Thomas Gleed and five of his companions, Englishmen captured by the French, send an appeal from Combourg in Brittany. While sailing from Plymouth to Newfoundland they were separated from their escort and carried into Brest. They have been informed that an exchange of prisoners is in the offing and beg Franklin to use his influence with the court of France to send them back home. Five prisoners detained in Quimper, Brittany—Americans, this time—lament on January 21 that they find themselves “In An Inhuman Place Among a Parcel of Thieves,” where they lie in dirt all night and look through iron bars all day. How differently the French are treated in America! “We use them like Gentlemen.” On their way from Baltimore, they were caught while escaping on a small boat from an English privateer that was chasing their sloop. Their plea is that from faraway Paris Franklin will obtain justice for them. Four days later, on January 25, James Swallow recounts through what chain of circumstances he finds himself imprisoned in Calais: taken by an English frigate, he escaped, but not knowing where to turn he shipped on a brig bound to Senegal in the hope of being captured on the way. Instead, a gale drove him on shore at Calais where his only hope for release stems from Franklin’s kindness.

An undated letter from De Noguères, curé de Passy, may well belong with this group. The ecclesiastic announces that he is enclosing a message just received from Paris, emanating from two prisoners, one of them Anglo-American, who implore Franklin’s protection. For one as convinced as he is of Franklin’s humanity there is no need to add anything in the men’s favor. He would relish a personal meeting to discuss this affair, but his religious occupations make it impossible.
From the very bottom of the social totem pole, the convicts, come the most poignant cries for help. News of Franklin’s success in obtaining the liberation of Marc-François Gauthier the previous summer must have spread rapidly along the galley grapevine. On January 8, addressing himself to “Messieurs Benjamin et Francklin, ou autres Deputés des Republiques Collonies de la Merique,” Vincent Dagorne (also spelled Dagord), a native of Brittany, tells his pitiful story: in 1776, in order to escape his pursuants and hide a little tobacco he had in his possession, he took refuge in somebody’s house. He was arrested for breaking, entering, and stealing, taken to Rennes, condemned to life on the galleys as convict no. 10790 in Brest. After three years in chains his only wish is to fight, to the last drop of his blood, for the American cause—now France’s cause. He is twenty-five, very robust, and begs, in tears, to have his case presented to the King.
Written in the same professional and flowery hand, identically addressed, and using much of the same imagery, another petition left Brest on January 25. It tells of the plight of four convicts who now offer to serve the U.S. as sailors. Pierre Le Cacheur (no. 1618), a Norman from near Coutances, got involved in a drinking brawl in a tavern. He hit a man with his fist, drawing a little blood, but the man pretended a knife had been used, and the parliament of Rouen, on July 26, 1763, condemned Le Cacheur to the galleys in perpetuity. Also condemned for life by the parliament of Rouen, for the theft of a horse, is Julien Bertols, from the vicinity of Avranches. That was in 1768, and his number is 3395. A certain Farsis, no. 3387, was born near Bayeux. He stole a pewter mug and, on July 3, 1769, received the same sentence in Rouen as the other two. Finally, Vincent Bourgeois, from Langres in Champagne, was unlucky enough one night to find a purse containing four écus that turned out to be counterfeit. His condemnation for life goes back to the first day of 1769, and he is convict 4254 in Brest.
Jean-Jacques Froncy’s appeal is not dated, but since his condemnation goes back to March, 1766, and he has already served twelve and a half years, it must belong to the latter part of 1778. He started out working as chief clerk for the navy in his native Toulon but unfortunately emigrated to Martinique to further his career. In need of money there, his remittances from home being late, he visited a friend to borrow some. Finding the house empty and a key in a drawer, he helped himself to a roll of Portuguese coins, only to be brought to trial by that very friend who had not even warned him. Men of Franklin’s caliber know that the true hero helps the unfortunate. Please say a few kind words to the august monarch in favor of convict 2321. A follow-up plea, penned by the same hand, was written a few months later when Froncy had already been thirteen years “dans les fers.” The account of his fatal mistake is the same; more emphasis is given to the beauty of compassion: “prope deorum est succurere lapsis et relevare jacentem.”
 
Sir.
Florence the 6th: Novr: 1778.
Unknown to you Sir had the honour to address you a Letter, or rather a Memorial Under the 24th: April, as most ardently wished to serve the United States of North America either at Leghorn, or at Florence in case might be thought deserving the distinction to represent ‘em on the termination of the present troubles with GreatBrittain. At the Same time that I appeared before you made my earnest Sollicitations to a Powerfull Friend Monsr: Necker Comptroller General of the Finances of France, & this on the most pressing terms desiring him to take upon himself to protect me in giving a favorable idea of me in Case you might have vouchsaf’d to make any inquiry after me. Under the 19th: of may I was favored with a very obliging Letter from Mr. Necker where he is pleased to promise me all immaginable assistance upon this emergency. Your Arms in America continuing to be Crown’d with the most flattering Success there is the greatest probability then ever that GreatBrittain at Last convinced that nothing is to be gain’d against a Nation guided by Wisdom, & Bravery will at Last be determined to give the Finishing Stroke by approving your Liberty & Independence. With these Sanguine hopes again take the Liberty to repeat my applications which Should have Never attempted without desiring Mr: Necker to plead my cause not only with you Sir, but Also with the Other Gentlemen who in conjunction with you have the honour to represent the American Interest at the Court of France. The Sollicitations of a Minister so worthy, & of Such peculiar talents doubtless greatly distinguish me, flatter myself it may be So in your ideas when do not doubt I may compleatly happy. You may depend on the most faithfull Service from me, & Sincerely wishing you may Long Survive these happy Revolutions have the honour to declare with the greatest regard, & respect—Sir. Your Most Obedt: & very humble Servant
James Harriman.
 
Endorsed: Consul at Leghorne or Florence
